                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 JAVIN COOPER,

                Plaintiff,                                  CIVIL ACTION NO.: 4:20-cv-238

        v.

 THE MAYOR AND ALDERMEN OF THE
 CITY OF SAVANNAH, et al.,

                Defendants.


                                           ORDER

       This matter comes before the Court on Defendant Matthew Clay’s Motion to File

Unredacted Documents Under Seal. Doc. 22. Defendant Clay contends several records used in

support of his motion for summary judgment cannot be disclosed publicly. Id. at 1–2. Thus,

Defendant Clay asks the Court to file Exhibits A through E of his brief in support of his

summary judgment motion under seal. Plaintiff did not file a response, and the time to do so has

expired, indicating no opposition. Local R. 7.5. For the reasons and in the manner set forth

below, the Court GRANTS Defendant Clay’s unopposed Motion.

       The right of access to judicial records pursuant to common law is well-established.

Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978); see also Brown v. Advantage

Eng’g, Inc., 960 F.2d 1013, 1016 (11th Cir. 1992). This right extends to the inspection and the

copying of court records and documents. Nixon, 435 U.S. at 597. The right to access, however,

is not absolute. Globe Newspaper Co. v. Superior Ct. for Norfolk Cnty., 457 U.S. 596, 598

(1982). When deciding whether to grant a party’s motion to seal, the court is required to balance

the historical presumption of access against any significant interests raised by the party seeking
to file under seal. Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311

(11th Cir. 2001); Newman v. Graddick, 696 F.2d 796, 803 (11th Cir. 1983).

       In balancing the interests, courts consider, among other things:

       whether allowing access would impair court functions or harm legitimate privacy
       interests, the degree of and likelihood of injury if made public, the reliability of
       the information, whether there will be an opportunity to respond to the
       information, whether the information concerns public officials or public concerns,
       and the availability of a less onerous alternative to sealing the documents.

Romero v. Drummond Co., Inc., 480 F.3d 1234, 1246 (11th Cir. 2005). Additionally, “[a]

party’s privacy or proprietary interest in information sometimes overcomes the interest of the

public in accessing the information.” Id. (citing Nixon, 435 U.S. at 598). This Court’s Local

Rule 79.7 sets forth procedures for a party to request that documents be filed under seal.

       Defendant Clay has shown good cause to have Exhibits A through E filed under seal.

Thus, the Court GRANTS Defendant Clay’s Motion and DIRECTS the Clerk of Court to file

Defendant Clay’s Exhibits A through E under seal. These documents shall remain under seal

permanently.

       SO ORDERED, this 21st day of June, 2021.




                                      _____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
